Citation Nr: 0737039	
Decision Date: 11/26/07    Archive Date: 12/06/07

DOCKET NO.  05-08 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for headaches, including as 
secondary to service-connected otitis media, tinnitus and 
defective hearing.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 






INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma in which the RO denied the benefit sought 
on appeal.  The appellant, who had active service from July 
1966 to July 1969, appealed that decision to the BVA.  
Thereafter, the RO referred the case to the Board for 
appellate review.    
 
The Board remanded the case for further development in June 
2007.  The requested development has been completed.  As 
such, the case has been returned to the Board for further 
review.  

In reviewing the appellant's claims file, the Board finds 
that there is evidence of record indicating that the 
appellant may be intending to pursue a claim of service 
connection for hydrocephalus, status-post 
ventriculoperitoneal shunt placement. See February 2005 
statement with VA Form 9; July 2007 VA examination report.  
As such, the Board REFERS this matter to the RO for 
clarification and appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The more probative medical evidence of record indicates 
that the appellant does not have a current diagnosis of a 
headache disorder or that he experiences headaches as a 
symptoms of a disability that has been service-connected. 





CONCLUSION OF LAW

A headache disorder was not incurred in or aggravated by 
active service, and has not been shown to be proximately due 
to, the result of, or aggravated by a service-connected 
disease or injury. 38 U.S.C.A. §§ 1110, 1110, 1112, 1113, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, 3.310 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  The Veterans Claims Assistance Act

With respect to the appellant's claim of entitlement to 
service connection for headaches, including as secondary to 
service-connected otitis media, tinnitus and defective 
hearing, VA has met all statutory and regulatory notice and 
duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2007).

A letter dated in June 2007 fully satisfied the duty to 
notify provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The appellant was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to his 
claim.  The June 2007 letter informed the appellant that 
additional information or evidence was needed to support his 
service connection claim; and asked the appellant to send the 
information to VA. Pelegrini v. Principi, 18 Vet. App. 112 
(2004)(Pelegrini II).  

Although the June 2007 letter was not sent prior to the 
initial adjudication of the appellant's claim, this was not 
prejudicial to him since he was subsequently provided 
adequate notice, his claim was readjudicated and the 
appellant was provided an additional Supplemental Statement 
of the Case in August 2007. See Mayfield  v. Nicholson, No. 
2007-7130, 2007 WL 2694606 (Fed. Cir. Sept. 17, 2007) 
[Mayfield III].

The appellant's service medical records, VA treatment records 
and identified private medical records have been obtained, to 
the extent possible. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available 
and not part of the claims file.  The appellant was also 
afforded a VA examination in July 2007 in connection with his 
claim. 38 C.F.R. § 3.159(c)(4). 

The Board observes that the June 2007 VCAA letter provided to 
the appellant included an explanation of disability ratings 
and effective dates. See June 2007 letter from the Appeals 
Management Center; Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  Regardless, since the Board has 
concluded that the preponderance of the evidence is against 
the appellant's claim of entitlement to service connection 
for headaches, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot, 
and no further notice is needed. Id.  

B.  Law and Analysis

In this case, the appellant contends that he is entitled to 
service connection for headaches.  More specifically, he 
claims that his service-connected otitis media, tinnitus 
and/or defective hearing has either caused or aggravated his 
headaches; and as a result, his headaches should be service 
connected on a secondary basis. See January 2004 statement in 
support of claim; February 2005 statement with VA Form 9.  
While viewing the evidence in the light most favorable to the 
appellant in this case, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim.  As such, the appeal must be denied.   

Applicable law provides that service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active military service. 38 
U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2007).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service. 38 C.F.R. § 
3.303(d).  In order to establish service connection, a 
claimant must generally submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus or relationship between the current disability and 
the in-service disease or injury. Pond v. West, 12 Vet. App. 
341, 346 (1999).

In addition, service connection may also be established for a 
disability that is proximately due to or the result of a 
service-connected disease or injury. 38 C.F.R. § 3.310(a).  
When service connection is thus established for a secondary 
condition, the secondary condition shall be considered part 
of the original condition. Id.  The United States Court of 
Appeals for Veterans Claims (the "Court") has further held 
that when aggravation of a veteran's nonservice-connected 
disability is proximately due to or the result of a service-
connected disease or injury, it too shall be service 
connected for that degree of aggravation. Allen v. Brown, 7 
Vet. App. 439, 446 (1995).  Establishing service connection 
on a secondary basis requires evidence sufficient to show: 
(1) that a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability. Id.  Thus, the initial element 
that must be met for service connection on either a direct or 
secondary basis is the showing that a current disability 
exists.  Although the appellant alleges that he experiences 
headaches all of the time and that he believes that these 
headaches are related to his experiences in service or to a 
service-connected disability (see February 2005 VA Form 9), 
the Board finds that the more probative medical evidence of 
record indicates that the appellant has not been diagnosed 
with a specific headache disorder.  As such, service 
connection must be denied since the first element of the 
above-referenced tests has not been met.  

Specifically, a review of the appellant' service medical 
records reveals that the appellant was seen at sick call on 
one occasion for complaints of nausea, headaches and 
nervousness. See May 1969 service medical records.  The next 
day, the appellant reported to sick call with continued 
complaints of nausea.  He was diagnosed with mild flu 
syndrome at that time. Id.  The appellant's remaining service 
medical records are silent as to complaints of or treatment 
for headaches; and the appellant was not diagnosed with a 
headache disorder during service. See service medical 
records.  At his separation from service examination, the 
appellant's clinical physical examination was normal except 
for a skin condition; and the appellant denied experiencing 
either frequent or severe headaches at that time. See July 
1969 report of medical examination and report of medical 
history.  

Of the appellant's post-service private medical records dated 
from February 1998 to November 2000 and VA medical records 
dated from October 2002 to August 2004, the first (and only) 
reference to complaints of headaches is dated in October 
2000.  At that time, the appellant reported occasionally 
experiencing headaches that he described as starting from the 
neck up. See October 2000 medical report from Dr. K. A. G., 
M.D.  The appellant's physician did not provide a medical 
opinion or diagnosis related to the appellant's headaches. 
However, see July 2007 VA examination report, p. 1 (Appellant 
reported that he once went to a private doctor about seven or 
eight years ago with headaches and was told that his headache 
was due to a cold).  Thereafter, the appellant's post-service 
records are silent as to complaints of, treatment for or 
diagnosis of a headache condition.  In fact, only one 
subsequent post-service medical record references the issue 
of whether the appellant was experiencing headaches.  In the 
context of treatment for his nonservice-connected 
hypertension, the appellant was asked about whether he was 
having chest pain, shortness of breathe or headaches.  In 
response to these questions, the appellant indicted that he 
had no complaints of these symptoms. October 2002 VA medical 
records. ("HTN-Unc.  No C/O CP/SOB/headache") (ROS: CNS-No 
headaches/CVA/TIA").    

Additional evidence against the appellant's claim consists of 
a July 2007 VA examination report in which the appellant 
described having headaches for years and asserted that these 
headaches occurred approximately every other day. July 2007 
VA examination report, p. 1.  After reviewing the claims 
file, obtaining a medical history from the appellant and 
performing a physical examination, the examiner diagnosed the 
appellant with a history of headaches with a normal exam. 
Id., 
pgs. 1-2.  In terms of the appellant's subjective complaints 
of headaches, the examiner opined that the appellant's 
"headache condition" was not likely due to his service-
connected disabilities of otitis media, tinnitus or defective 
hearing. Id., p. 2.  Rather, he indicated that the "headache 
condition" was most likely due to a nonservice-connected 
hydrocephalus condition for which the appellant had underwent 
a ventriculoperitoneal shunt placement. Id.   

The Board finds the July 2007 VA examination report to be 
persuasive, especially in light of the fact that the examiner 
reviewed all of the evidence of record and prepared a 
detailed and thorough report regarding his evaluation and the 
basis of his evaluation.  Reviewing the uncontroverted 
examination report in conjunction with the other medical 
evidence of record leads the Board to the conclusion that 
service connection is not warranted for headaches in this 
case since there is no evidence that the appellant has ever 
been diagnosed with a specific headache disorder.  The 
evidence discussed above documents the appellant's 
intermittent subjective complaints of headaches have occurred 
as part of symptomatology related to a separate nonservice-
connected disorder (i.e., the appellant's hydrocephalus 
condition).  If the RO determines that the appellant intends 
to pursue a claim of entitlement to service connection for 
hydrocephalus, and service connection for this condition is 
ultimately granted, the appellant' complaints of headaches 
(as related to his hydrocephalus) may then be revisited by 
the RO in the context of that claim.  

Therefore, the Board finds that the preponderance of evidence 
is against the appellant's claim of entitlement to service 
connection for headaches, for the reasons discussed above.  
In reaching this decision, the Board has considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against the appellant's claim, the 
doctrine is not applicable. See Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).




ORDER

Service connection for headaches, including as secondary to 
service-connected otitis media, tinnitus and defective 
hearing, is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


